Citation Nr: 0835013	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent from December 11, 2000, for the service-connected 
residuals of a stress fracture of the right leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
December 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
issued by the RO.  In that decision, in pertinent part, the 
RO granted service connection for right leg stress fracture 
residuals, and assigned a noncompensable disability 
evaluation, effective on December 11, 2000.  

In May 2006, the Board remanded the claim so that the veteran 
could be scheduled for a hearing before a Decision Review 
Officer at the RO.  The veteran failed to report for a 
hearing scheduled to have taken place in August 2006.  

The Board again remanded the claim in June 2007 so that 
certain due process concerns could be addressed, as well as 
so the veteran could be afforded a VA examination.  

In a March 2008 RO rating decision, the rating assigned for 
the service-connected right leg disability was increased to 
10 percent, effective beginning on December 11, 2000.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for right 
leg stress fracture residuals the Board has characterized 
this issue in accordance with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.  




FINDING OF FACT

Since December 11, 2000, the service-connected right leg 
stress fracture residuals is not shown to have been 
productive of a disability picture manifested by more than 
moderate right knee or ankle impairment.  



CONCLUSION OF LAW

Since December 11, 2000, the criteria for the assignment of a 
rating in excess of 10 percent for the service-connected 
residuals of a stress fracture of the right leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5262-5019 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases for an increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  


Factual Background

In January 2001, the veteran underwent a VA bones 
examination.  The claims file was not available to the 
examiner.  The veteran reported having pain associated with 
her bilateral tibial stress fracture residuals.  The left leg 
was more painful than the right.  She added that the pain 
increased on use.  

The examiner noted that the veteran's lower extremity 
disorder did not cause functional impairment, was not 
manifested by active infection, and did not require the use 
of an assistive device, such as a crutch.  The veteran, 
however, did inform the examiner that her condition did 
preclude her from working as a respiratory therapist.  An 
examination showed no malunion or evidence of deformity.  A 
diagnosis of status post stress fracture of both tibias with 
residuals was provided.  An X-ray examination was reported to 
be negative.  

The report of a VA general medical examination, also dated in 
January 2001, included a diagnosis of status post stress 
fracture of both shins with no residuals at this time.  

The Board notes at this juncture that the veteran, in April 
2006, withdrew a claim for an increased rating for her 
service-connected left leg stress fracture residuals.  See VA 
Form 21-4138.  Thus, this claim pertains only to her right 
leg.  

On a VA bones examination in July 2002, the veteran 
complained of having pain after walking long distances.  The 
examination showed moderate tenderness on the bone over her 
anterior right tibia and minimal tenderness to palpitation 
over the musculature of her anterior leg.  A full range of 
right ankle and knee motion was reported.  Residuals of 
bilateral tibial stress fractures with apparent evidence of 
healing was diagnosed.  The VA examiner also mentioned the 
presence of persistent mild to moderate shin pain.  An X-ray 
examination was negative.  

On VA bones examination in March 2004 the veteran complained 
of having persistent right leg pain and being unable to 
perform her job due to being required to be on her feet.  Her 
disorder caused her not to be able to do many activities with 
her children.  She complained of flare-ups with walking, 
running, or standing for long periods.  

The examination revealed a full range of right ankle and knee 
motion, with no instability.  She had no tenderness to 
palpitation of her right tibia.  No edema was observed.  
History of bilateral tibia stress fractures, left greater 
than right, was diagnosed.  An X-ray examination was reported 
to be normal.  

A review of the report of a July 2007 VA examination shows 
that the claims file had been reviewed at the time of the 
examination.  The veteran complained of having right lower 
extremity pain, instability and swelling.  She was noted to 
be a homemaker.  The veteran complained of increased pain 
with activity.  She also complained of weekly flare-ups, 
lasting from 1 to 3 days, and characterized by increased 
pain.  

The examination noted that the veteran not to be in distress.  
Tenderness to palpation of the right upper tibial shaft was 
observed, more on the medial side than the lateral side.  No 
swelling was evident.  Full right knee and right ankle range 
of motion was reported.  Neurologic examination showed 
possible decreased sensation over the right foot.  Her gait 
was normal.  

The veteran could stand on her tiptoes, stand on a single 
foot, and walk on her heels.  The examiner noted that the 
normal range of motion findings were not additionally limited 
following repetitive use testing.  In pertinent part, chronic 
shin splints of the right leg was diagnosed.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran has appealed the initial rating that was assigned 
for her residuals of stress fracture of the right leg; she is 
essentially asking for a higher rating effective from the 
date service connection (December 11, 2000) was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  Fenderson, supra.  

The veteran's right shin disorder has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
(Codes) 5262-5019 since December 11, 2000.  The Rating 
Schedule does not specifically provide criteria for rating 
shin splints.  In such situations, it is permissible to 
evaluate the veteran's service-connected disorder under the 
provisions of the Rating Schedule which pertain to a closely-
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  

The Board concludes that the service-connected residual 
stress fractures/shin splints are most closely analogous to 
impairment of the tibia and fibula - pursuant to Code 5262 - 
as both represent impairment of those bones.  

Under 38 C.F.R. § 4.71a, under Code 5262, for malunion of the 
tibia or fibula, slight knee or ankle disability warrants a 
10 percent rating.  A 20 percent evaluation is appropriate 
for moderate knee or ankle disability, and a 30 percent is 
appropriate for marked knee or ankle disability.  

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6 (2007).  

The veteran does not have ankylosis of the ankle, ankylosis 
of subastragalar or tarsal joint, or malunion of the os 
calcis or astragalus.  Therefore, Codes 5270, 5272, and 5273 
are not applicable.  38 C.F.R. § 4.71a (2007).  

The veteran's right leg stress fracture residuals, as noted, 
have also been evaluated by the RO under 38 C.F.R. § 4.71a, 
Code 5019 for bursitis.  Bursitis is to be evaluated as 
degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.  Here, arthritis has 
not been diagnosed.  

Further, no clinical sign having been found for either right 
knee or ankle limitation of motion during the instant appeal 
period, the use of this Code for rating purposes is neither 
appropriate nor shown to allow for the assignment of an 
increased rating.  


Analysis

After considering all of the evidence of record, including 
the above-referenced VA examinations dated in 2001, 2002, 
2004 and 2007, the Board finds that the service-connected 
residuals of stress fracture of the right leg does not 
warrant a rating in excess of 10 percent at any time since 
December 11, 2000.

In this regard, from December 11, 2000, the medical evidence 
of record fails to demonstrate that the criteria set out in 
38 C.F.R. § 4.71a, Code 5262, and necessary for the 
assignment of a rating in excess of 10 percent, were met.  

As evidence of a moderate ankle disability is required here 
to warrant the assignment of a 20 percent rating, the Board 
finds that the objective evidence simply does not support 
such a finding.  

As noted, on VA examination in 2001 neither functional 
impairment nor deformity was present.  In 2002, on VA 
examination, while moderate right tibia tenderness was 
observed, full range of motion of the veteran's right ankle 
and knee was displayed.  

A full range of motion was also demonstrated on VA 
examinations conducted in 2004 and 2007.  The evidence is 
against finding objective evidence of more than a slight 
right knee or ankle disability.  38 C.F.R. § 4.71a, Code 
5262.  

Further, a higher evaluation due to pain, weakness, 
incoordination, and excess fatigability is not warranted.  38 
C.F.R. §§ 4.40, 4.45.  While throughout the course of this 
appeal the veteran has reported pain, and while in 2007 she 
complained of weekly flare-ups, her service-connected right 
leg stress fracture residuals has not clinically been shown 
to interfere with her daily activities.  

This is this case, irrespective of the veteran's claim that 
she is unable to do many activities with her children or work 
due to this condition.  A medical opinion in support of this 
is not on file.  

As noted, on VA examination in July 2007 the veteran's gait 
was normal, and she could stand on her tiptoes, stand on a 
single foot, and walk on her heels.  The examiner further 
observed at that time that the normal range of motion 
findings were not additionally limited following repetitive 
use testing.  

While complaints of pain and tenderness have clearly been 
medically discerned throughout this appeal period, and 
considered in the assignment of the present 10 percent 
disability rating, an evaluation in excess of 10 percent 
would not be warranted based upon functional impairment.  

The preponderance of the most probative evidence is against 
finding more than slight disability due to the service-
connected residuals of stress fracture of the right leg.  
Hence, more than a 10 percent rating is not warranted from 
December 11, 2000.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

A rating in excess of 10 percent for the service-connected 
residuals of a stress fracture of the right leg from December 
11, 2000, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


